Citation Nr: 0639650	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-44 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a respiratory disorder, claimed as an 
elevated right hemi-diaphragm, has been received; and if so, 
whether entitlement to service connection for that disability 
is established.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from December 1958 
to May 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Phoenix, Arizona, Regional Office (RO).

In August 2006, the appellant testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record. 

In December 2006, the undersigned granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the issue of service 
connection for a respiratory disorder, claimed as an elevated 
right hemi-diaphragm, has been completed.

2.  In an unappealed December 1987 decision, the RO in San 
Diego, California, denied service connection for a 
respiratory disorder.  The December 1987 decision is final.

3.  Evidence received since the last final denial includes 
some evidence which was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant, and 
which relates to an unestablished fact necessary to 
substantiate the claim.

4.  A March 2004 VA medical examiner opined that the 
veteran's current respiratory disorder, described as an 
elevated right hemi-diaphragm, is related to a documented 
disorder during service.


CONCLUSIONS OF LAW

1.  The December 1987 RO decision, which denied entitlement 
to service connection for a respiratory disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a respiratory disorder, 
claimed as an elevated right hemi-diaphragm.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for an elevated right hemi-
diaphragm are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for a 
respiratory disorder, claimed as an elevated right hemi-
diaphragm, and the granting of his claim for service 
connection for the same disorder, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished.

New and material

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions; service medical 
records; VA medical records; and post-service private 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In the present case, a claim for service connection for a 
respiratory disorder was previously denied by the RO in a 
December 1987 decision.  Although final, the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Governing regulation provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

When the San Diego RO originally denied the claim for service 
connection for a respiratory disorder in December 1987, it 
found that the evidence of a respiratory disorder was not 
confirmed with diagnostic test results during service.  

Additional evidence submitted since the December 1987 
decision includes a March 2004 VA respiratory examination 
report.  Based on a review of the veteran's claims file, the 
VA examiner diagnosed the veteran with elevated right 
hemidiaphragm, with evidence of this present on service x-ray 
studies in 1980 and 1986.  The examiner added that it was 
established that this disorder was present to at least some 
degree while he was in the military.  In an addendum, the 
examiner reported that the x-ray studies showed moderate 
elevation of the right hemidiaphragm.

This new evidence, when considered with the evidence 
previously of record, contributes "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability."  Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998).  Thus, such evidence is both new 
and material, as it was not previously submitted to VA, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

Thus, the Board finds that the previously denied claim for 
service connection for a respiratory disorder has been 
reopened by new and material evidence, and the claim must be 
reviewed on a de novo basis.  Manio, supra.  Accordingly the 
claim is reopened.

Service connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim: the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for an elevated right hemi-diaphragm are met.

As noted above, the March 2004 VA examiner confirmed that the 
veteran's current elevated right hemi-diaphragm is related to 
the documented lung disorder during service.  There is no 
affirmative medical evidence that rebuts this finding, or is 
otherwise against the veteran's claim.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for an elevated right 
hemi-diaphragm are met.


ORDER

New and material evidence having been received, the claim for 
service connection for a respiratory disorder, claimed as an 
elevated right hemi-diaphragm, is reopened.

Service connection for an elevated right hemi-diaphragm is 
granted.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


